Aflac Incorporated 2008 Form 10-K [g17619e10vk.htm]
EXHIBIT 10.5
AFLAC INCORPORATED
SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN
As amended and restated
effective January 1, 2009

 



--------------------------------------------------------------------------------



 



AFLAC INCORPORATED
SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN
     Effective as of the 1st day of January, 2009, Aflac Incorporated, a
corporation duly organized and existing under the laws of the State of Georgia
(the “Company”), hereby amends and restates the Aflac Incorporated Supplemental
Executive Retirement Plan (the “Plan”).
BACKGROUND AND PURPOSE
     A. Background. The Plan was initially adopted effective as of October 1,
1989, and has been amended since that date, with the most recent amendment and
restatement of the Plan occurring effective as of January 1, 2001. Effective
January 1, 2009, the Plan, as set forth in this document, is intended and should
be construed as a restatement and continuation of the Plan as previously in
effect.
     B. Purpose. The primary purpose of the Plan is to provide supplemental
retirement income to selected executives of the Company and its affiliated
companies.
     C. Type of Plan. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees. It is intended
that this Plan comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended.
STATEMENT OF AGREEMENT
     To amend and restate the Plan with the purposes and goals as hereinabove
described, the Company hereby sets forth the terms and provisions as follows:

 



--------------------------------------------------------------------------------



 



AFLAC INCORPORATED
SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN
TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS
    1  
1.1   Actuarial Equivalent
    1  
1.2   Administrative Committee
    1  
1.3   Affiliate
    1  
1.4   Annual Compensation
    1  
1.5   Annual Retirement Benefit
    1  
1.6   Average Annual Compensation
    1  
1.7   Benefit Commencement Date
    2  
1.8   Board
    2  
1.9   Cause
    2  
1.10 Change in Control
    2  
1.11 Code
    4  
1.12 Company
    4  
1.13 Compensation Committee
    4  
1.14 Confidential Information
    4  
1.15 Delayed Early Retirement Date
    5  
1.16 Disability or Disabled
    5  
1.17 Early Retirement Date
    5  
1.18 Effective Date
    5  
1.19 Eligible Employee
    5  
1.20 Employment Date
    5  
1.21 ERISA
    5  
1.22 FICA Tax
    5  
1.23 Final Base Pay
    5  
1.24 Good Reason
    6  
1.25 Grandfathered Participant
    7  
1.26 Joint Annuitant
    7  
1.27 Joint and 50%, 75% or 100% Survivor Annuity
    7  
1.28 Key Employee
    7  
1.29 Normal Retirement Date
    7  
1.30 Participant
    7  
1.31 Participation Date
    7  
1.32 Pension Plan
    7  
1.33 Pension Plan Benefit
    8  
1.34 Plan
    8  
1.35 Qualifying Termination
    8  

i



--------------------------------------------------------------------------------



 



              Page
1.36 Separate from Service or Separation from Service
    8  
(a) Leaves of Absence
    8  
(b) Status Change
    8  
(c) Termination of Employment
    8  
1.37 Single Life Annuity
    9  
1.38 Surviving Spouse
    9  
1.39 Total Payments
    9  
1.40 Trade Secret
    9  
1.41 Year of Employment
    9  
1.42 Year of Participation
    10  
 
       
ARTICLE 2 ELIGIBILITY AND PARTICIPATION
    11  
2.1 Selection of Participants
    11  
2.2 Cessation of Participation
    11  
(a) Cessation in General
    11  
(b) Reduced Officer Status
    11  
2.3 Termination of Employment Before Early Retirement Date; Removal from
Participation
    11  
(a) Termination Before Early Retirement Date
    11  
(b) Removal from Participation
    12  
 
       
ARTICLE 3 AMOUNT OF AND ENTITLEMENT TO BENEFITS
    13  
3.1 Eligibility For Benefits
    13  
3.2 Normal Retirement Benefit
    13  
(a) General Formula
    13  
(b) Grandfathered Benefits
    13  
3.3 Delayed Early Retirement Benefit
    13  
(a) General Formula
    13  
(b) Grandfathered Benefits
    13  
3.4 Early Retirement Benefit
    14  
(a) General Formula
    14  
(b) Grandfathered Benefits
    14  
3.5 Reduced Early Retirement Benefit
    14  
3.6 Termination
    14  
3.7 Change in Control
    15  
(a) General
    15  
(b) Restriction on Changes
    15  
(c) Termination Within Two Years After a Change in Control
    15  
(d) Termination or Removal More Than Two Years After a Change in Control
    16  
(e) Limitations on Payments
    16  
3.8 Noncompetition
    17  
3.9 Confidential Information
    17  
3.10 Consultation
    17  

ii



--------------------------------------------------------------------------------



 



              Page
ARTICLE 4 PAYMENT OF BENEFIT
    18  
4.1 General
    18  
4.2 Timing and Form of Payment
    18  
(a) Timing of Distribution
    18  
(b) Forms of Payment
    18  
(c) Optional Forms of Payments
    18  
(d) Cash-Out Payment of Benefit
    19  
(e) Cash Payments
    19  
4.3 Change in Control
    19  
4.4 Death Benefit
    19  
4.5 Offset for Obligations to the Company
    19  
4.6 Taxes
    20  
(a) Amounts Payable Whether or Not the Participant is in Pay Status
    20  
(b) Amounts Payable Only if the Benefit is in Pay Status
    20  
4.7 No Acceleration of Payments
    20  
 
       
ARTICLE 5 CLAIMS
    21  
5.1 Rights
    21  
5.2 Claim Procedure
    21  
(a) Generally
    21  
(b) Claims Based on an Independent Determination of Disability
    21  
5.3 Review Procedure
    22  
(a) Appeal
    22  
(b) Claims Based on an Independent Determination of Disability
    22  
5.4 Satisfaction of Claims
    23  
 
       
ARTICLE 6 SOURCE OF FUNDS
    24  
6.1 Source of Funds
    24  
(a) Allocation among Affiliates
    24  
(b) General Creditors
    24  
6.2 Funding Prohibition under Certain Circumstances
    24  
 
       
ARTICLE 7 ADMINISTRATIVE AND COMPENSATION COMMITTEES
    25  
7.1 Action of Administrative Committee
    25  
7.2 Rights and Duties of Administrative Committee
    25  
7.3 Rights and Duties of Compensation Committee
    25  
7.4 Compensation, Indemnity and Liability
    26  
 
       
ARTICLE 8 AMENDMENT AND TERMINATION
    27  
8.1 Amendments
    27  
8.2 Termination of Plan
    27  
(a) Freezing
    27  
(b) Termination
    27  
 
       
ARTICLE 9 MISCELLANEOUS
    28  

iii



--------------------------------------------------------------------------------



 



              Page
9.1 Taxation
    28  
9.2 No Employment Contract
    28  
9.3 Headings
    28  
9.4 Gender and Number
    28  
9.5 Successors
    28  
9.6 Legal Expenses
    28  
9.7 Assignment of Benefits
    29  
9.8 Legally Incompetent
    29  
9.9 Governing Law
    29  

iv



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     For purposes of the Plan, the following terms, when used with an initial
capital letter, shall have the meaning set forth below unless a different
meaning plainly is required by the context.
     1.1 Actuarial Equivalent means an amount of equivalent value determined by
applying the Unisex Pension 1984 Mortality Table and a 7% rate of interest;
provided, consistent with the terms of Section 8.1, the Administrative Committee
may, in its sole discretion from time to time, modify this rate of interest.
     1.2 Administrative Committee means the committee designated by the
Compensation Committee to act on behalf of the Company to administer the Plan.
If at any time the Compensation Committee has not designated an Administrative
Committee, the Compensation Committee shall serve as the Administrative
Committee. Subject to the limitation in Section 7.1 relating to decisions which
affect solely their own benefits under the Plan, individuals who are management
level employees and/or Participants may serve as members of the Administrative
Committee. The Administrative Committee shall act on behalf of the Company to
administer the Plan, all as provided in Article 7.
     1.3 Affiliate means (i) with respect to the Company or any other
participating employer under the Plan, any corporation or other entity that is
required to be aggregated with such entity under Code Sections 414(b) or (c),
and (ii) except as used in Sections 4.3 or 4.5, any other entity in which the
Company has an ownership interest and which the Company designates as an
Affiliate for purposes of the Plan. Notwithstanding the foregoing, for purposes
of determining whether a Separation from Service has occurred, the term
“Affiliate” shall include the Participant’s employer and all entities that would
be treated as a single employer with the employer under Code Section 414(b) or
(c), but substituting “at least 50 percent” instead of “at least 80 percent”
each place it appears in applying such rules.
     1.4 Annual Compensation means the amount actually paid to a Participant for
services performed as an employee (but not as a consultant) during a relevant
calendar year as wages, salaries for professional services, and cash bonuses.
Annual Compensation for a relevant calendar year shall also include compensation
(i) contributed by the Company on behalf of a Participant pursuant to a salary
reduction agreement which is not includable in the gross income of the
Participant under Code Sections 125, 402(a)(8) or 402(h), or (ii) deferred by
the Company on behalf of a Participant pursuant to a salary reduction agreement
under the Aflac Incorporated Executive Deferred Compensation Plan.
     1.5 Annual Retirement Benefit means the annual amount payable to a retired
Participant as determined pursuant to the terms of Article 3.
     1.6 Average Annual Compensation means, for each Participant, the average of
his Annual Compensation for the 3-consecutive-calendar-year period in the final
10-consecutive-calendar-year period of employment with the Company and its
Affiliates that yields the highest average. For purposes hereof, the
Participant’s Annual Compensation for the calendar year in which

1



--------------------------------------------------------------------------------



 



the Participant terminates employment with the Company and all of its Affiliates
shall be taken into account only if such termination occurs as of December 31 of
such year.
     1.7 Benefit Commencement Date means, with respect to a Participant or
Surviving Spouse, (i) in the case of installment or annuity payments, the first
day of the first period for which payment of a benefit under the Plan is
scheduled to commence, or (ii) in the case of a payment in the form of a lump
sum, the date of payment.
     1.8 Board means the Board of Directors of the Company.
     1.9 Cause means, in connection with a Participant’s termination of
employment and/or removal from participation in the Plan (whether by action of
his employer or the Compensation Committee, or by the Participant’s resignation
for other than Good Reason in anticipation of such action for Cause to terminate
his employment or participation), (i) the continued failure by the Participant
to substantially perform the Participant’s duties with the Company or an
Affiliate of the Company (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness or any such actual or
anticipated failure after a Participant gives a notice of termination of
employment for Good Reason) after a written demand for substantial performance
is delivered to the Participant by the Board, which demand specifically
identifies the manner in which the Board believes that the Participant has not
substantially performed the Participant’s duties; (ii) the engaging by the
Participant in conduct that is demonstrably and materially injurious to the
Company or its subsidiaries, monetarily or otherwise; or (iii) the Participant’s
conviction of, or plea of guilty or no contest to, a felony or crime involving
moral turpitude. Notwithstanding the foregoing, a termination for Cause shall
not be deemed to have occurred under clause (i) or (ii) unless and until there
shall have been delivered to the Participant a copy of a resolution duly adopted
by the affirmative vote of a majority of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to the Participant and an opportunity for him, together with his counsel, to be
heard before the Board), finding that, in the good faith opinion of the Board,
the Participant engaged in conduct set forth above and specifying the
particulars thereof in detail.
     1.10 Change in Control means any of the events specified in (a), (b),
(c) or (d) below, subject to the rules described in subsection (e) below:
          (a) Any one person, or more than one person acting as a group (as
described below), acquires ownership of stock of the Company that, together with
stock held by such person or group constitutes more than 50 percent of the total
fair market value or total voting power of the stock of the Company. However, if
any one person, or more than one person acting as a group, is considered to own
more than 50 percent of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a Change in Control. An increase in the
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
subsection. This subsection applies only when there is a transfer of stock of
the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction.

2



--------------------------------------------------------------------------------



 



          (b) Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30 percent or more of the total voting power of the stock of
the Company. However, if any one person, or more than one person acting as a
group, is considered to own more than 50 percent of the total fair market value
or total voting power of the stock of the Company, the acquisition of additional
stock by the same person or persons is not considered to cause a Change in
Control.
          (c) A majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election.
          (d) Any one person, or more than one person acting as a group acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisitions. For this purpose, gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
          (i) There is no Change in Control under this subsection (d) when there
is a transfer to an entity that is controlled by the shareholders of the Company
immediately after the transfer, as provided in this subsection. A transfer of
assets by the Company is not treated as a change in the ownership of such assets
if the assets are transferred to:
          (A) A shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;
          (B) An entity, 50 percent or more of the total value or voting power
of which is owned, directly or indirectly, by the Company;
          (C) A person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Company; or
          (D) An entity, at least 50 percent of the total value or voting power
of which is owned, directly or indirectly, by a person described in subsection
(C) above.
          (ii) For purposes of this subsection (d) and except as otherwise
provided in Treasury Regulations, a person’s status is determined immediately
after the transfer of the assets. For example, a transfer to a company in which
the Company has no ownership interest before the transaction, but that is a
majority-owned subsidiary of the Company after the transaction, is not treated
as a Change in Control.
          (e) Additional Rules.

3



--------------------------------------------------------------------------------



 



          (i) Persons Acting as a Group. Persons will not be considered to be
acting as a group solely because they purchase assets of the same corporation at
the same time with respect to subsection (d), or solely because they purchase or
own stock of the same corporation at the same time with respect to subsections
(a), (b) and (c). However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of assets (with respect to subsection (d)) or stock
(with respect to subsections (a), (b) and (c)), or similar business transaction
with the Company. If a person, including an entity shareholder, owns stock in
both corporations that enter into a merger, consolidation, purchase or
acquisition of assets (with respect to subsection (d)) or stock (with respect to
subsections (a), (b) and (c)), or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
to the extent of the ownership in that corporation before the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.
          (ii) Attribution of Stock Ownership. For purposes of this section,
Code Section 318(a) applies to determine stock ownership. Stock underlying a
vested option is considered owned by the individual who holds the vested option
(and the stock underlying an unvested option is not considered owned by the
individual who holds the unvested option). For purposes of the preceding
sentence, however, if a vested option is exercisable for stock that is not
substantially vested (as defined by Treasury Regulations Section 1.83-3(b) and
(j)), the stock underlying the option is not treated as owned by the individual
who holds the option.
          (iii) Acquisition of Additional Control. If any one person, or more
than one person acting as a group, is considered to effectively control the
Company (as determined under subsections (b) and (c)), the acquisition of
additional control of the Company by the same person or persons is not
considered to cause a Change in Control under subsections (a), (b) or (c).
     1.11 Code means the Internal Revenue Code of 1986, as amended.
     1.12 Company means Aflac Incorporated, a Georgia corporation with its
principal place of business in Columbus, Georgia.
     1.13 Compensation Committee means the Compensation Committee of the Board.
     1.14 Confidential Information means (i) all Trade Secrets; and (ii) any
other information that is material to the Company and not generally available to
the public, including, without limitation, information concerning the Company’s
methods and plans of operation, production processes, marketing and sales
strategies, research and development, know-how, computer programming, style and
design technology and plans, non-published product specifications, patent
applications, product and raw material costs, pricing strategies, business
plans, financial data, personnel records, suppliers and customers (whether or
not such information constitutes a Trade Secret).

4



--------------------------------------------------------------------------------



 



     1.15 Delayed Early Retirement Date means (i) for a Participant whose
Participation Date occurred before August 11, 1992, the date the Participant
attains age 60; and (ii) for a Participant whose Participation Date occurred on
or after August 11, 1992, the latest of (A) the date the Participant attains age
60, (B) the date the Participant completes 15 Years of Employment, or (C) the
date the Participant completes 5 consecutive Years of Participation (that is,
for a Participant who has continuously been an active Participant in the Plan
since his Participation Date, the 5th anniversary of such date).
     1.16 Disability or Disabled means that a Participant is, in the opinion of
the Compensation Committee, wholly prevented from performing the duties assigned
to such Participant by the Company or Affiliate employing such Participant, by
reason of a medically determinable physical or mental impairment which can be
expected to result in death or to be of long-continued and indefinite duration.
In making such determination, the Compensation Committee, in its sole
discretion, may require such medical proof as it deems necessary, including the
certificate of one or more licensed physicians selected by the Compensation
Committee. The decision of the Compensation Committee as to Disability shall be
final and binding.
     1.17 Early Retirement Date means (i) for a Participant whose Participation
Date occurred before August 11, 1992, the date the Participant attains age 55;
and (ii) for a Participant whose Participation Date occurred on or after
August 11, 1992, the latest of (A) the date the Participant attains age 55,
(B) the date the Participant completes 15 Years of Employment, or (C) the date
the Participant completes 5 consecutive Years of Participation (that is, for a
Participant who has continuously been an active Participant in the Plan since
his Participation Date, the 5th anniversary of such date).
     1.18 Effective Date means January 1, 2009, the date as of which this
restatement shall be effective. The Plan was initially effective on October 1,
1989.
     1.19 Eligible Employee means an Employee who is a member of a select group
of highly compensated or key management employees of the Company or an
Affiliate.
     1.20 Employment Date means, with respect to an Eligible Employee, the date
his employment with the Company or an Affiliate first commenced (whether or not
he was an Eligible Employee on such date); provided, if an individual ceases to
be an employee of the Company and all Affiliates for any reason and subsequently
is reemployed by the Company and/or an Affiliate, his Employment Date shall be
the date his employment recommences (unless the Compensation Committee
designates an earlier date).
     1.21 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
     1.22 FICA Tax shall mean the Federal Insurance Contributions Act tax
imposed under Code Sections 3101, 3121(a) and 3121(v)(2).
     1.23 Final Base Pay means the highest annual base salary (excluding
bonuses) paid to a Participant during any of the 3 calendar years immediately
preceding the calendar year in which the Participant terminates employment with
the Company and all of its Affiliates.

5



--------------------------------------------------------------------------------



 



     1.24 Good Reason means the occurrence after a Change in Control of any of
the following circumstances, unless the Participant expressly consents to such
circumstance in writing or, in the case of a circumstance described in
subsection (a), (e) or (f) hereof, such circumstance is fully corrected prior to
the date the Participant terminates employment:
          (a) The assignment to the Participant of any duties inconsistent with
the position he held in the Company (or any subsidiary or Affiliate of the
Company) immediately prior to the Change in Control, or a significant adverse
alteration in the nature or status of his responsibilities from those in effect
immediately prior to such change;
          (b) A reduction by the Company and all Affiliates in the Participant’s
annual base salary, or a reduction by the Company and all Affiliates in the
Participant’s total compensation, as in effect immediately prior to the Change
in Control or as the same may be increased from time to time;
          (c) The relocation of the Company’s principal executive offices to a
location outside the Columbus, Georgia Metropolitan Area (or, if different, the
metropolitan area in which such offices are located immediately prior to the
Change in Control), or the Company’s requiring the Participant to be based
anywhere other than the Company’s principal executive offices except for
required travel on the Company’s business to an extent substantially consistent
with the Participant’s business travel obligations immediately prior to the
Change in Control;
          (d) The failure by the Company and all Affiliates to pay to the
Participant any portion of his current compensation within 7 days of the date
such compensation is due;
          (e) The failure by the Company and all Affiliates to continue in
effect any compensation plan in which the Participant participates immediately
prior to the Change in Control and which is material to the Participant’s total
compensation, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan; or the failure by
the Company and all Affiliates to continue the Participant’s participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount of benefits provided and the level
of the Participant’s participation relative to other participants, as existed at
the time of the Change in Control; or
          (f) The failure by the Company and all Affiliates to continue to
provide the Participant with benefits substantially similar to those enjoyed by
him under any of the Company’s life insurance, medical, health and accident, or
disability plans in which he was participating at the time of the Change in
Control; the taking of any action by the Company or an Affiliate which would
directly or indirectly materially reduce any of such benefits or deprive the
Participant of any material fringe benefit enjoyed by him at the time of the
Change in Control; or the failure by the Company and all Affiliates to provide
the Participant with the number of paid vacation days to which he is entitled on
the basis of years of service with the Company and all Affiliates in accordance
with the Company’s or Affiliate’s normal vacation policy in effect at the time
of the Change in Control.
A Participant’s right to terminate his employment for Good Reason shall not be
affected by the Participant’s incapacity due to physical or mental illness. The
Participant’s continued employment

6



--------------------------------------------------------------------------------



 



shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder.
     1.25 Grandfathered Participant means a Participant who was an active
Participant in the Plan on December 31, 1997.
     1.26 Joint Annuitant means the individual entitled to receive survivor
benefits upon the death of a Participant whose benefits are payable in the form
of a Joint and Survivor Annuity.
     1.27 Joint and 50%, 75% or 100% Survivor Annuity means the Actuarial
Equivalent of a Participant’s Single Life Annuity, payable monthly during the
Participant’s lifetime (commencing as of his Benefit Commencement Date and
ending with the payment due as of the first day of the month during which the
Participant dies), with 50%, 75% or 100%, respectively, of such monthly benefit
amount continuing after his death (beginning as of the first day of the month
following the month in which he dies) to his Joint Annuitant (if the Joint
Annuitant survives the Participant) for such Joint Annuitant’s remaining
lifetime. Payments shall cease after the payment due on the first day of the
month coinciding with or immediately preceding the later of the Participant’s
death or his Joint Annuitant’s death.
     1.28 Key Employee means a Participant who meets the requirements to be
considered a “specified employee” as defined in Code Section 409A as of: (i) for
a Participant who Separates from Service on or after the first day of a calendar
year and before the first day of the fourth month of such calendar year, the
December 31 of the second calendar year preceding the calendar year in which
such Participant Separates from Service; or (ii) for any other Participant, the
preceding December 31. For purposes of identifying Key Employees, the
Participant’s compensation shall mean all of the items listed in Treasury
Regulations Section 1.415(c)-2(b), and excluding all of the items listed in
Treasury Regulations Section 1.415(c)-2(c).
     1.29 Normal Retirement Date means (i) for a Participant whose Participation
Date occurred before August 11, 1992, the date the Participant attains age 65;
and (ii) for a Participant whose Participation Date occurred on or after
August 11, 1992, the latest of (A) the date the Participant attains age 65,
(B) the date the Participant completes 15 Years of Employment, or (C) the date
the Participant completes 5 consecutive Years of Participation (that is, for a
Participant who has continuously been an active Participant in the Plan since
his Participation Date, the 5th anniversary of such date).
     1.30 Participant means an active Participant or retired Participant who has
a benefit payable under the Plan.
     1.31 Participation Date means, with respect to each Eligible Employee who
is designated as a Participant, the date his participation in the Plan commences
(see Section 2.1); provided, if an Eligible Employee ceases to be an active
Participant for any reason and subsequently is again designated as a
Participant, his Participation Date shall be the date his active participation
recommences (unless the Compensation Committee designates an earlier date).
     1.32 Pension Plan means the Aflac Incorporated Pension Plan, a defined
benefit plan qualified under Code Section 401(a), as such plan may be amended
from time to time.

7



--------------------------------------------------------------------------------



 



     1.33 Pension Plan Benefit means the Actuarial Equivalent of a Participant’s
accrued benefit under the Pension Plan, calculated as if that benefit was
payable annually for the life of the Participant commencing on the Participant’s
Benefit Commencement Date.
     1.34 Plan means the Aflac Incorporated Supplemental Executive Retirement
Plan, as contained herein and all amendments hereto. The Plan is intended to be
an unfunded, nonqualified deferred compensation plan covering certain designated
employees who are within a select group of key management or highly compensated
employees.
     1.35 Qualifying Termination means a Participant’s termination of employment
with the Company and all Affiliates following a Change in Control, unless such
termination of employment is (i) because of the Participant’s death or
Disability, (ii) by the Company or an Affiliate for Cause, or (iii) by the
Participant other than for Good Reason.
     1.36 Separate from Service or Separation from Service shall mean that a
Participant Separates from Service with his employer that participates in this
Plan and its Affiliates as defined in Code Section 409A and guidance issued
thereunder. Generally, a Participant Separates from Service if the Participant
dies, retires, or otherwise has a termination of employment with all Affiliates,
determined in accordance with the following:
          (a) Leaves of Absence. The employment relationship is treated as
continuing intact while the Participant is on military leave, sick leave, or
other bona fide leave of absence if the period of such leave does not exceed
6 months, or, if longer, so long as the Participant retains a right to
reemployment with an Affiliate under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only while there is a
reasonable expectation that the Participant will return to perform services for
an Affiliate. If the period of leave exceeds 6 months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such 6-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 6 months, where such impairment causes the Participant
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence shall
be substituted for such 6-month period.
          (b) Status Change. Generally, if a Participant performs services both
as an employee and an independent contractor, such Participant must Separate
from Service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
Separation from Service. However, if a Participant provides services to
Affiliates as an employee and as a member of the Board of Directors, the
services provided as a director are not taken into account in determining
whether the Participant has a Separation from Service as an employee for
purposes of this Plan.
          (c) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Company and the Participant reasonably anticipate that (i) no further
services will be performed after a certain date, or (ii) the level of bona fide
services the Participant will perform after such date (whether as an

8



--------------------------------------------------------------------------------



 



employee or as an independent contractor) will permanently decrease to no more
than 50 percent of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to all Affiliates if the
Participant has been providing services to all Affiliates less than 36 months).
Facts and circumstances to be considered in making this determination include,
but are not limited to, whether the Participant continues to be treated as an
employee for other purposes (such as continuation of salary and participation in
employee benefit programs), whether similarly situated service providers have
been treated consistently, and whether the Participant is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. For periods during which a Participant is on a paid bona
fide leave of absence and has not otherwise terminated employment as described
in subsection (a) above, for purposes of this subsection the Participant is
treated as providing bona fide services at a level equal to the level of
services that the Participant would have been required to perform to receive the
compensation paid with respect to such leave of absence. Periods during which a
Participant is on an unpaid bona fide leave of absence and has not otherwise
terminated employment are disregarded for purposes of this subsection (including
for purposes of determining the applicable 36-month (or shorter) period).
     1.37 Single Life Annuity means the Actuarial Equivalent of a Participant’s
benefit payable monthly during the Participant’s lifetime, commencing as of his
Benefit Commencement Date and ending after the payment due on the first day of
the month coinciding with or immediately preceding the date of his death.
     1.38 Surviving Spouse means, with respect to a Participant, the person who
is treated as married to such Participant under the laws of the state in which
the Participant resides. For purposes of Section 4.4, the determination of a
Participant’s Surviving Spouse shall be made as of the date of the Participant’s
death.
     1.39 Total Payments has the meaning as defined in Section 3.7(e).
     1.40 Trade Secret means information of or about the Company that would be
considered a trade secret under Georgia law; namely, that information which
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable through proper means by, other persons
who can obtain economic value from its disclosure or use; and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. Trade Secrets may include, but shall not be limited to, technical or
nontechnical data, a formula, pattern, compilation, program, device, method,
technique, drawing or process, financial data or plans, product plans, or a list
of actual or potential customers or suppliers.
     1.41 Year of Employment means, with respect to an Eligible Employee, a
12-month period, beginning on his Employment Date or on any anniversary thereof,
during which such Eligible Employee remains continuously employed by the Company
and/or an Affiliate. If an individual ceases to be an employee of the Company
and all Affiliates for any reason and subsequently is reemployed by the Company
and/or an Affiliate, his previously earned Years of Employment shall be taken
into account only to the extent (if any) specified by the Compensation
Committee. To the extent provided in an Eligible Employee’s employment agreement
with an Affiliate, additional Years of Employment shall be credited to an
Eligible Employee under the Plan.

9



--------------------------------------------------------------------------------



 



In addition, the Compensation Committee may, in its sole discretion, grant
additional Years of Employment to any Participant at any time.
     1.42 Year of Participation means, with respect to a Participant, a 12-month
period, beginning on his Participation Date or on any anniversary thereof,
during which such Participant continues to actively participate in, and to
thereby accrue benefits under, the Plan. If an individual ceases to be a
Participant for any reason and subsequently is readmitted to participation in
the Plan, his previously earned Years of Participation shall be taken into
account only to the extent (if any) specified by the Compensation Committee.

10



--------------------------------------------------------------------------------



 



ARTICLE 2
ELIGIBILITY AND PARTICIPATION
     2.1 Selection of Participants.
          The Compensation Committee, in its sole discretion, shall designate
which Eligible Employees shall become Participants in the Plan and, for each
such Eligible Employee, his Participation Date. The Administrative Committee
shall maintain a list of the names and Participation Dates of each Participant
in its records. Notwithstanding anything herein to the contrary, all aspects of
the selection of Participants shall be in the sole discretion of the
Compensation Committee and regardless of title, duties or any other factors,
there shall be no requirement whatsoever that any individual or group of
individuals be allowed to participate herein.
     2.2 Cessation of Participation.
          (a) Cessation in General. Unless the Compensation Committee specifies
otherwise or except as provided in subsection (b) hereof, a Participant’s active
participation in the Plan shall cease at the time his employment with the
Company and all Affiliates terminates for any reason or at the time he
experiences a reduction or elimination of his officer status with the Company,
such that he shall not accrue any additional benefit under the Plan. In
addition, subject to Section 3.7(b), the Compensation Committee, in its sole
discretion, may remove any Participant from participation in the Plan due to
Cause or for any other reason, and any such removal shall be effective as of the
later of (i) the date that the Compensation Committee has taken such action, or
(ii) the effective date that the Compensation Committee specifies for such
action. A Participant who remains entitled to benefits under the Plan after he
terminates employment with the Company and its Affiliates shall remain a retired
Participant as long as he is entitled to any portion of his benefits as
described in the Plan.
          (b) Reduced Officer Status. Unless the Compensation Committee
specifies otherwise, during the period a Participant, who has not yet reached
his Early Retirement Date, who has completed at least 5 Years of Participation
while an Eligible Employee, and whose active participation in the Plan ceased
due to his reduction or elimination of officer status (as provided in subsection
(a) hereof), remains an employee of the Company or an Affiliate, he shall remain
an active Participant potentially eligible for benefits pursuant to the terms of
Section 3.5 or 3.6 (as applicable); provided, during such period, he shall not
accrue any additional benefit under the Plan, have any of his compensation from
that period taken into account for purposes of the Plan, or earn any credits
towards a Year of Participation.
     2.3 Termination of Employment Before Early Retirement Date; Removal from
Participation.
          (a) Termination Before Early Retirement Date. Except as provided in
Section 3.5, 3.6 or 3.7, upon a Participant’s termination of employment with the
Company and all Affiliates before his Early Retirement Date, neither the
Participant nor his Surviving Spouse (if any) shall be entitled to any benefit
or payment under the Plan.

11



--------------------------------------------------------------------------------



 



     (b) Removal from Participation. Notwithstanding anything herein to the
contrary, if the Compensation Committee determines, in its sole discretion, that
either (i) a Participant’s employment or participation in the Plan was
terminated by the Company, an Affiliate or the Compensation Committee for Cause,
or (ii) the Participant resigned for other than Good Reason in anticipation of
such action to terminate his employment or participation for Cause, then the
Participant and/or his Surviving Spouse shall forfeit all rights and
entitlements under the Plan. The decision of the Compensation Committee as to
whether the Participant’s discharge or removal was for Cause will be final and
binding; provided, no dispute over the reason for such discharge shall affect
the finality of the discharge of the Participant by the Company or Affiliate.

12



--------------------------------------------------------------------------------



 



ARTICLE 3
AMOUNT OF AND ENTITLEMENT TO BENEFITS
     3.1 Eligibility For Benefits.
          Subject to the terms of Section 2.3, a Participant, Surviving Spouse
or Joint Annuitant shall be eligible to receive the amount, if any, determined
in accordance with, or based on, the terms of this Article.
     3.2 Normal Retirement Benefit.
          (a) General Formula. Upon a Participant’s termination of employment
with the Company and all Affiliates on or after his Normal Retirement Date for
any reason other than Cause or death, the Participant shall be entitled to an
Annual Retirement Benefit in an amount equal to the difference between the
amount determined under subsection (a)(i) and the amount determined under
subsection (a)(ii), as follows:

  (i)   60 % of the Participant’s Average Annual Compensation; and     (ii)  
the Participant’s Pension Plan Benefit.

          (b) Grandfathered Benefits. Notwithstanding the terms of subsection
(a) hereof, the Annual Retirement Benefit of any Grandfathered Participant who
terminates employment on or after his Normal Retirement Date for any reason
other than Cause or death shall be the greater of the amount determined under
subsection (a) hereof or an amount equal to the difference between the amount
determined under subsection (b)(i) and the amount determined under subsection
(b)(ii), as follows:

  (i)   65 % of the Participant’s Final Base Pay; and     (ii)   the
Participant’s Pension Plan Benefit.

     3.3 Delayed Early Retirement Benefit.
          (a) General Formula. Upon a Participant’s termination of employment
with the Company and all Affiliates on or after his Delayed Early Retirement
Date but before his Normal Retirement Date for any reason other than Cause or
death, the Participant shall be entitled to an Annual Retirement Benefit in an
amount equal to the difference between the amount determined under subsection
(a)(i) and the amount determined under subsection (a)(ii), as follows:

  (i)   50 % of the Participant’s Average Annual Compensation; and     (ii)  
the Participant’s Pension Plan Benefit.

          (b) Grandfathered Benefits. Notwithstanding the terms of subsection
(a), the Annual Retirement Benefit of any Grandfathered Participant who
terminates employment on or after his Delayed Early Retirement Date but before
his Normal Retirement Date for any reason other than

13



--------------------------------------------------------------------------------



 



Cause or death shall be the greater of the amount determined under subsection
(a) hereof or an amount equal to the difference between the amount determined
under subsection (b)(i) and the amount determined under subsection (b)(ii), as
follows:

  (i)   50% of the Participant’s Final Base Pay; and     (ii)   the
Participant’s Pension Plan Benefit.

     3.4 Early Retirement Benefit.
          (a) General Formula. Upon a Participant’s termination of employment
with the Company and all Affiliates on or after his Early Retirement Date but
before his Delayed Early Retirement Date for any reason other than Cause or
death, the Participant shall be entitled to an Annual Retirement Benefit in an
amount equal to the difference between the amount determined under subsection
(a)(i) and the amount determined under subsection (a)(ii), as follows:

  (i)   40% of the Participant’s Average Annual Compensation; and     (ii)   the
Participant’s Pension Plan Benefit.

          (b) Grandfathered Benefits. Notwithstanding the terms of subsection
(a), the Annual Retirement Benefit of any Grandfathered Participant who
terminates employment on or after his Early Retirement Date but before his
Delayed Early Retirement Date for any reason other than Cause or death shall be
the greater of the amount determined under subsection (a) hereof or an amount
equal to the difference between the amount determined under subsection (b)(i)
and the amount determined under subsection (b)(ii), as follows:

  (i)   50% of the Participant’s Final Base Pay; and     (ii)   the
Participant’s Pension Plan Benefit.

     3.5 Reduced Early Retirement Benefit.
          Unless the Compensation Committee specifies otherwise at the time of
his reduction or elimination of officer status, upon a Participant’s attainment
of his Early Retirement Date after he has experienced such reduction or
elimination of his officer status with the Company but while he remains employed
by the Company or an Affiliate, the Participant shall be entitled to an Annual
Retirement Benefit that is the product of (i) the Annual Retirement Benefit to
which the Participant would have been entitled had he maintained his former
officer status with the Company until his Early Retirement Date (taking into
account the terms of Section 2.2(b)), and (ii) a fraction, (A) the numerator of
which is the number of complete and partial 12-month periods of employment with
the Company and its Affiliates completed by the Participant as of the date his
officer status with the Company was reduced or eliminated, and (B) the
denominator of which is the number of complete and partial 12-month periods
between the Participant’s first day of employment with the Company and its
Affiliates and the Participant’s Early Retirement Date.
     3.6 Termination.

14



--------------------------------------------------------------------------------



 



          If a Participant’s employment with the Company and all Affiliates
terminates, for a reason other than Cause or death, before he attains age 55 but
after he has completed 15 Years of Employment, the Participant shall be entitled
to an Annual Retirement Benefit in an amount equal to the difference between the
amount determined under subsection (a) and the amount determined under
subsection (b), as follows:
          (a) 30% of the Participant’s Average Annual Compensation; and
          (b) the Participant’s Pension Plan Benefit.
     3.7 Change in Control.
          (a) General. In the event of a Change in Control, the provisions of
this Section shall apply to each Participant who was an active Participant in
the Plan immediately preceding the date of the Change in Control. In the event
that a Participant is entitled to a benefit determined under this Section 3.7
and would also be eligible for a benefit determined under Sections 3.2, 3.3,
3.4, 3.5 or 3.6, the Participant shall be entitled to the greater of the benefit
determined under such other Section or this Section 3.7, but not both benefits.
          (b) Restriction on Changes. For a period of 3 years following a Change
in Control, (i) no Participant may be removed from participation in the Plan
pursuant to the terms of Section 2.2, and (ii) the Plan may not be terminated or
amended in any manner which would adversely affect in any way the amount or rate
of accrual of, or the entitlement to, retirement benefits hereunder or remove a
Participant from participation hereunder. Notwithstanding any other provisions
of the Plan, the foregoing provisions of this subsection may not be amended
following a Change in Control without the written consent of a majority in both
number and interest of the Participants who are actively employed by the Company
or any Affiliate, both immediately prior to the Change in Control and at the
date of such amendment.
          (c) Termination Within Two Years After a Change in Control. If a
Participant’s employment with the Company and all Affiliates terminates during
the 2-year period immediately following the Change in Control and such
termination of employment constitutes a Qualifying Termination, the Participant
shall be entitled to receive the Actuarial Equivalent (determined as of the date
of the Qualifying Termination) of the Annual Retirement Benefit to which the
Participant would have been entitled had he remained in the employ of the
Company or an Affiliate as a Participant in the Plan:
          (i) until he attained his Early Retirement Date, in the case of a
Participant who had not yet attained his Early Retirement Date as of the date of
his Qualifying Termination,
          (ii) until he had attained his Delayed Early Retirement Date, in the
case of a Participant who had attained his Early Retirement Date but not his
Delayed Early Retirement Date as of the date of the Qualifying Termination, or

15



--------------------------------------------------------------------------------



 



          (iii) until he had attained his Normal Retirement Date, for a
participant who had attained his Delayed Early Retirement Date but not his
Normal Retirement Date as of the date of the Qualifying Termination.
          (d) Termination or Removal More Than Two Years After a Change in
Control. If, after the 2-year period immediately following a Change in Control
and before a Participant’s Early Retirement Date, (1) the Participant’s
employment with the Company and all Affiliates terminates and such termination
constitutes a Qualifying Termination, or (2) the Participant is removed from
participation in the Plan (pursuant to the terms of Section 2.2 but subject to
the terms of subsection (b) hereof), the Company shall pay to the Participant
the Actuarial Equivalent (determined as of the date of the Qualifying
Termination or removal) of the product of:
          (i) the Annual Retirement Benefit to which the Participant would have
been entitled had he remained in the employ of the Company or an Affiliate as a
Participant in the Plan until his Early Retirement Date, and
          (ii) a fraction,
          (A) the numerator of which is the number of complete and partial
12-month periods of employment with the Company and its Affiliates completed by
the Participant as of the date of the Qualifying Termination or removal from
participation, and
          (B) the denominator of which is the number of complete and partial
12-month periods between the Participant’s first day of employment with the
Company and its Affiliates and the Participant’s Early Retirement Date.
          (e) Limitations on Payments. Notwithstanding any other provisions of
the Plan, in the event that any payment or benefit received or to be received by
a Participant in connection with a Change in Control or the termination of the
Participant’s employment, whether pursuant to the terms of the Plan or any other
plan, arrangement or agreement with the Company or entity whose actions result
in a Change in Control or any affiliate of the Company or such entity (all such
payments and benefits, including the payments under this Section, being
hereinafter called “Total Payments”) would not be deductible (in whole or part)
by the Company, an affiliate or entity making such payment or providing such
benefit, as a result of Code Section 280G, then, to the extent necessary to make
such portion of the Total Payments deductible (and after taking into account any
reduction in the Total Payments made on account of Code Section 280G in such
other plan, arrangement or agreement), the payment described in this Section
shall be reduced (if necessary, to zero). For purposes of this limitation (i) no
portion of the Total Payments shall be taken into account which in the opinion
of tax counsel selected by the Company’s independent auditors and reasonably
acceptable to the Participant does not constitute a “parachute payment” within
the meaning of Code Section 280G(b)(2), including by reason of Code
Section 280G(b)(4)(A); (ii) the payment under this Section shall be reduced only
to the extent necessary so that the Total Payments are not subject to
disallowance as deductions, in the opinion of the tax counsel referred to in
clause (i); and (iii) the value of any non-cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Company’s
independent auditors in accordance with the principles of Code
Sections 280G(d)(3) and (4).

16



--------------------------------------------------------------------------------



 



     3.8 Noncompetition.
          The payment of Annual Retirement Benefits or any other amounts payable
to a Participant under the Plan shall immediately cease and be forfeited if the
Participant, without the prior consent of the Board, directly or indirectly
renders advisory or any other services to, or becomes employed by, or
participates or engages in any business competitive with any of the business
activities of the Company (or any subsidiary or Affiliate of the Company) in any
states or foreign countries in which the Company or any of its subsidiaries or
Affiliates do business. For purposes of this Section, “participates or engages”
in means acting as an agent, consultant, representative, officer, director,
member, independent contractor or employee; or as an owner, partner, limited
partner, joint venturer, creditor or shareholder (except as a shareholder
holding no more than a 1% interest in a publicly traded entity). As a condition
to receiving or continuing to receive benefit payments hereunder, the
Compensation Committee, in its sole discretion and at any time, may require any
Participant to enter into a noncompete and/or nonsolicitation agreement with
such terms and provisions as the Compensation Committee may dictate, and if the
Participant does not execute such agreement in a sufficiently timely manner to
permit a payment to be made hereunder by the latest date permissible under Code
Section 409A, such payment shall be forfeited.
     3.9 Confidential Information.
          The payment of an Annual Retirement Benefit or any other amounts
payable to a Participant under the Plan shall immediately cease and be forfeited
if the Participant, at any time during or following the Participant’s employment
with the Company or its Affiliates, discloses any Confidential Information to
any other person or entity (except employees of the Company and its Affiliates)
without the prior written consent of the Board or Compensation Committee.
     3.10 Consultation.
          As a condition to the payment of Annual Retirement Benefits hereunder,
a Participant shall, at the request of the Compensation Committee, make himself
available for consultation to the Company and Affiliates, during the 10 years
immediately following his Benefit Commencement Date. In this regard, the
Participant shall serve as an independent consultant at reasonable business
hours, upon reasonable notice, and subject to the conditions of health. He shall
serve without further compensation except necessary and proper business or
travel expenses required in connection with such consultation. Notwithstanding
the foregoing, the level of such required consultation services required under
this Section shall be less than the smallest level that would prevent a
Participant from having a Separation from Service at such time as a Separation
from Service would otherwise have occurred but for the services provided under
this Section.

17



--------------------------------------------------------------------------------



 



ARTICLE 4
PAYMENT OF BENEFIT
     4.1 General.
          The benefit to which a Participant is entitled pursuant to Article 3
shall be payable to him at the time and in the form determined in this
Article 4.
     4.2 Timing and Form of Payment.
          (a) Timing of Distribution. Except as provided in Section 4.3, a
Participant’s Benefit Commencement Date for his benefit shall be within 90 days
after the later of: (i) the date the Participant reaches age 55, or (ii) the
date the Participant Separates from Service. Notwithstanding the foregoing, in
the case of a Participant who is a Key Employee on the date he Separates from
Service, no payments shall actually be made due to Separation from Service
before the date that is 6 months after the Participant’s date of Separation from
Service; and, in such case, any payments that would otherwise have been made to
such Participant during such 6-month period shall be paid in a single sum on the
first business day of the seventh calendar month after the calendar month in
which the Participant Separates from Service, and all subsequent payments shall
be made at the times such payments otherwise would have been made if there had
been no delay during such 6-month period.
          (b) Forms of Payment. Subject to Section 4.3, to the extent permitted
by the Administrative Committee, a Participant may elect any form of payment
permitted under subsection (c) for his benefit. Such election shall become
irrevocable on the Participant’s Benefit Commencement Date. If a Participant
does not timely elect a form of payment, his benefit shall be paid in the form
of a Single Life Annuity.
          (c) Optional Forms of Payments. A Participant whose benefit is payable
in a life annuity (as that term is defined in Treasury
Regulation Section 1.409A-2(b)(2)(ii)(A)) and who has not yet attained his
Benefit Commencement Date may elect at any time before his Benefit Commencement
Date to change the form of payment of his benefit to another type of life
annuity (as that term is defined in Treasury
Regulation Section 1.409A-2(b)(2)(ii)(A)) that is permitted under the Pension
Plan (based on the terms of the Pension Plan in effect on the date of the
election). The newly elected life annuity shall have the same scheduled date for
the first annuity payment and shall be Actuarially Equivalent to the
Participant’s benefit payable in the form of a Single Life Annuity. An election
shall only be permitted under this subsection if the annuity form of payment in
effect for the Participant’s benefit prior to the change and the annuity form of
payment elected are actuarially equivalent applying reasonable actuarial methods
and assumptions as described in Treasury Section 1.409A-2(b)(2)(ii). In
accordance with the foregoing, and not intending to modify the foregoing in any
respect, as of January 1, 2009, the following optional forms of payment are
available for a Participant’s benefit:

  (i)   Single Life Annuity.     (ii)   Joint and 50% Survivor Annuity.

18



--------------------------------------------------------------------------------



 



  (iii)   Joint and 75% Survivor Annuity.     (iv)   Joint and 100% Survivor
Annuity.

          (d) Cash-Out Payment of Benefit. Notwithstanding the foregoing, if at
any time a Participant’s vested benefit has an Actuarial Equivalent single-sum
value which is less than or equal to the applicable dollar amount under Code
Section 402(g)(1)(B), the Administrative Committee may elect, in its sole
discretion, to pay such Participant’s benefit in an immediate single-sum
payment. For purposes of determining whether a Participant’s benefit exceeds the
maximum cash-out amount under this provision, any deferrals of compensation
under any other nonqualified deferred compensation plan maintained by the
Participant’s employer or its Affiliate that is not an “account balance plan”
shall be considered as part of the Participant’s benefit hereunder. Any exercise
of the Administrative Committee’s discretion pursuant to this subsection
(d) shall be evidenced in writing no later than the date of the distribution.
Notwithstanding the foregoing, to the extent required by Code Section 409A, with
respect to a Participant who is a Key Employee on the date he Separates from
Service, no payment under this subsection (d) made on account of such
Participant’s Separation from Service shall be made within 6 months after the
date the Participant Separates from Service.
          (e) Cash Payments. All benefit payments hereunder shall be made in
cash.
     4.3 Change in Control.
          If a Participant who is employed by the Company or its Affiliates
Separates from Service during the 24-month period immediately following a Change
in Control, such Participant’s benefit shall be paid in a single lump sum in
cash, and the Benefit Commencement Date for such Participant’s benefit shall be
within 90 days after (i) the date the Participant Separates from Service, in the
case of a Participant who is not a Key Employee on the date he Separates from
Service; or (ii) 6 months after the date the Participant Separates from Service,
in the case of a Participant who is a Key Employee on the date he Separates from
Service.
     4.4 Death Benefit.
          In the event a Participant dies after attaining his Early Retirement
Date but before his Benefit Commencement Date, his Surviving Spouse (if any)
shall be entitled to receive an annual survivor benefit in an amount determined
as if the Participant had retired on the day immediately preceding his death and
had elected to receive his benefit in the form of a Joint and 50% Survivor
Annuity with his Surviving Spouse as Joint Annuitant. The Benefit Commencement
Date for such death benefit shall be the 30th day after the date on which the
Participant dies. Other than as provided in this Section, upon a Participant’s
death prior to his Benefit Commencement Date, such Participant’s benefit under
the Plan shall be forfeited.
     4.5 Offset for Obligations to the Company.
          Notwithstanding anything in the Plan to the contrary, if a
Participant, beneficiary or Joint Annuitant has any outstanding obligation to
the Company or any Affiliate (whether or not such obligation is related to the
Plan), the Administrative Committee may cause the benefit of such

19



--------------------------------------------------------------------------------



 



Participant, beneficiary or Joint Annuitant to be reduced and offset by, and to
be applied to satisfy, the amount of such obligation; provided, no such offset
will apply before such amount becomes payable under the Plan, unless the
following requirements are met: (i) the debt owed to the Company or Affiliate
was incurred in the ordinary course of the relationship between the Participant
and the Company or Affiliate, (ii) the entire amount of offset to which this
sentence applies in a single taxable year does not exceed $5,000, and (iii) the
offset occurs at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.
     4.6 Taxes.
          (a) Amounts Payable Whether or Not the Participant is in Pay Status.
If the whole or any part of any Participant’s benefit hereunder shall become
subject to FICA Tax, or any state, local or foreign tax obligations, which the
Company shall be required to pay or withhold prior to the time the benefit
becomes payable hereunder, the Company shall have the full power and authority
to withhold and pay such tax and related amounts as permitted under Code
Section 409A.
          (b) Amounts Payable Only if the Benefit is in Pay Status. If the whole
or any part of any Participant’s, beneficiary’s, Surviving Spouse’s or Joint
Annuitant’s benefit hereunder shall become subject to any estate, inheritance,
income, employment or other tax which the Company shall be required to pay or
withhold at a time when benefits are payable under the Plan, the Company shall
have the full power and authority to withhold and pay such tax out of any monies
or other property in its hand for the account of the Participant, beneficiary,
Surviving Spouse or Joint Annuitant (including, without limitation, by reducing
and offsetting the Participant’s, beneficiary’s, Surviving Spouse’s or Joint
Annuitant’s benefit but excluding, except as provided in subsection (a), any
Plan benefits that are not then payable).
     4.7 No Acceleration of Payments.
          Except as otherwise provided in this Section, no payment scheduled to
be made under this Article 4 may be accelerated. Notwithstanding the foregoing,
the Administrative Committee, in its sole discretion, may accelerate any payment
scheduled to be made under this Article 4 in accordance with Code Section 409A
(for example, upon certain terminations of the Plan, limited cashouts or to
avoid certain conflicts of interest); provided, a Participant may not elect
whether his scheduled payment will be accelerated pursuant to this sentence.

20



--------------------------------------------------------------------------------



 



ARTICLE 5
CLAIMS
     5.1 Rights.
          If a Participant, Joint Annuitant, beneficiary or Surviving Spouse has
any grievance, complaint or claim concerning any aspect of the operation or
administration of the Plan, including but not limited to claims for benefits
(collectively referred to herein as “claim” or “claims”), such claimant shall
submit the claim in accordance with the procedures set forth in this Section.
All such claims must be submitted within the “applicable limitations period.”
The “applicable limitations period” shall be 2 years, beginning on (i) in the
case of any lump-sum payment, the date on which the payment was made, (ii) in
the case of a periodic payment, the date of the first in the series of payments,
or (iii) for all other claims, the date on which the action complained of
occurred. Additionally, upon denial of an appeal pursuant to Section 5.3, a
Participant, Joint Annuitant, beneficiary or Surviving Spouse shall have 90 days
within which to bring suit for any claim related to such denied appeal; any such
suit initiated after such 90-day period shall be precluded.
     5.2 Claim Procedure.
          Claims for benefits under the Plan may be filed in writing with the
Compensation Committee in accordance with subsection (a) or (b) hereof, as
applicable.
          (a) Generally. Except as provided in subsection (b) hereof, the
Compensation Committee shall furnish to the claimant written notice of the
disposition of a claim within 90 days after the application therefor is filed;
provided, if special circumstances require an extension, the Compensation
Committee may extend such 90-day period by up to an additional 90 days, by
providing a notice of such extension to the claimant before the end of the
initial 90-day period. In the event the claim is denied, the notice of the
disposition of the claim shall provide the specific reasons for the denial,
citations of the pertinent provisions of the Plan, and, where appropriate, an
explanation as to how the claimant can perfect the claim and/or submit the claim
for review (where appropriate), and a statement of the claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse determination on
review.
          (b) Claims Based on an Independent Determination of Disability. With
respect to a claim for benefits under the Plan based on Disability (other than
approval for payment of benefits, directly or indirectly, under any long-term
disability plan maintained by an Affiliate), the Compensation Committee shall
furnish to the claimant written notice of the disposition of a claim within
45 days after the application therefor is filed; provided, if matters beyond the
control of the Compensation Committee require an extension of time for
processing the claim, the Compensation Committee shall furnish written notice of
the extension to the claimant prior to the end of the initial 45-day period, and
such extension shall not exceed one additional, consecutive 30-day period; and,
provided further, if matters beyond the control of the Compensation Committee
require an additional extension of time for processing the claim, the
Compensation Committee shall furnish written notice of the second extension to
the claimant prior to the end of the initial 30-day extension period, and such
extension shall not exceed an additional, consecutive 30-day period. Notice of
any extension

21



--------------------------------------------------------------------------------



 



under this subsection (b) shall specifically explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve those issues. In
the event the claim is denied, the notice of the disposition of the claim shall
provide the specific reasons for the denial, cites of the pertinent provisions
of the Plan, an explanation as to how the claimant can perfect the claim and/or
submit the claim for review (where appropriate), and a statement of the
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse determination on review.
     5.3 Review Procedure.
          Any Participant, Joint Annuitant, beneficiary or Surviving Spouse who
has been denied a benefit, or his duly authorized representative, shall be
entitled, upon request to the Compensation Committee, to appeal the denial of
his claim in accordance with subsection (a) or (b) hereof, as applicable.
          (a) Appeal. The claimant (or his duly authorized representative) may
review pertinent documents related to the Plan and in the Compensation
Committee’s possession in order to prepare the appeal. Except as provided in
subsection (b) hereof, the request for review, together with a written statement
of the claimant’s position, must be filed with the Compensation Committee no
later than 60 days after receipt of the written notification of denial of a
claim provided for in Section 5.2. The Compensation Committee’s decision shall
be made within 60 days following the filing of the request for review; provided,
if special circumstances require an extension, the Compensation Committee may
extend such 60-day period by up to an additional 60 days, by providing a notice
of such extension to the claimant before the end of the initial 60-day period.
If unfavorable, the notice of decision shall explain the reasons for denial,
indicate the provisions of the Plan or other documents used to arrive at the
decision, and state the claimant’s right to bring a civil action under ERISA
Section 502(a).
          (b) Claims Based on an Independent Determination of Disability. With
respect to an appeal of a denial of benefits under the Plan based on Disability
(other than approval for payment of benefits, directly or indirectly, under any
long-term disability plan maintained by an Affiliate), the claimant or his duly
authorized representative may review pertinent documents related to the Plan and
in the Compensation Committee’s possession in order to prepare the appeal. The
form containing the request for review, together with a written statement of the
claimant’s position, must be filed with the Compensation Committee no later than
180 days after receipt of the written notification of denial of a claim provided
for in Section 5.2. The Compensation Committee’s decision shall be made within
45 days following the filing of the request for review and shall be communicated
in writing to the claimant; provided, if special circumstances require an
extension of time for processing the appeal, the Compensation Committee shall
furnish written notice to the claimant prior to the end of the initial 45-day
period, and such an extension shall not exceed one additional 45-day period. The
Compensation Committee’s review shall not afford deference to the initial
adverse benefit determination and shall be conducted by an individual who is
neither the individual who made the adverse benefit determination that is the
subject of the appeal, nor the subordinate of such individual. In deciding an
appeal of any adverse benefit determination that is based in whole or in part on
a medical judgment, the Compensation Committee shall consult with a health care
professional who has appropriate training and experience in the field of
medicine

22



--------------------------------------------------------------------------------



 



involved in the medical judgment and who is neither an individual who was
consulted in connection with the adverse benefit determination that is the
subject of the appeal, nor the subordinate of any such individual. If
unfavorable, the notice of decision shall explain the reason or reasons for
denial, indicate the provisions of the Plan or other documents used to arrive at
the decision, state the claimant’s right to bring a civil action under ERISA
Section 502(a), and identify all medical or vocational experts whose advice was
obtained by the Compensation Committee in connection with a claimant’s adverse
benefit determination.
     5.4 Satisfaction of Claims.
          Any payment to a Participant, Joint Annuitant, beneficiary or
Surviving Spouse shall to the extent thereof be in full satisfaction of all
claims hereunder against the Compensation Committee, the Company, and all
Affiliates, any of which may require such Participant, Joint Annuitant,
beneficiary or Surviving Spouse, as a condition to such payment, to execute a
receipt and release therefor in such form as shall be determined by the
Compensation Committee. If receipt and release is required but the Participant,
Joint Annuitant, beneficiary or Surviving Spouse (as applicable) does not
provide such receipt and release in a timely enough manner to permit a timely
distribution by the latest date that a payment can permissibly be made, such
payment shall be forfeited.

23



--------------------------------------------------------------------------------



 



ARTICLE 6
SOURCE OF FUNDS
     6.1 Source of Funds.
          (a) Allocation among Affiliates. The obligation to pay benefits
hereunder shall be the obligation of the Company and its Affiliates that
participate in the Plan and whose employees are Participants entitled to
benefits hereunder. The Compensation Committee shall allocate the total
liability to pay benefits under the Plan among the Company and its Affiliates
that participate in the Plan in such manner and amount as the Compensation
Committee in its sole discretion deems appropriate.
          (b) General Creditors. Each of the Company and its Affiliates shall
provide the benefits described in the Plan and allocable to such entity pursuant
to the terms of subsection (a) hereof from its general assets. The Company’s and
Affiliates’ obligations to pay benefits under the Plan constitute mere promises
of the Company and its Affiliates to pay such benefits; and a Participant, Joint
Annuitant, beneficiary or Surviving Spouse shall be and remain no more than an
unsecured, general creditor of the Company.
     6.2 Funding Prohibition under Certain Circumstances.
          Notwithstanding anything in this Article to the contrary, no assets
will be set aside to fund benefits under the Plan if such setting aside would be
treated as a transfer of property under Code Section 83 pursuant to Code
Section 409A(b).

24



--------------------------------------------------------------------------------



 



ARTICLE 7
ADMINISTRATIVE AND COMPENSATION COMMITTEES
     7.1 Action of Administrative Committee.
          Action of the Administrative Committee may be taken with or without a
meeting of committee members; provided, action shall be taken only upon the vote
or other affirmative expression of a majority of the committee members qualified
to vote with respect to such action. If a member of the committee is a
Participant, Joint Annuitant or Surviving Spouse, he shall not participate in
any decision which solely affects his own benefit under the Plan. For purposes
of administering the Plan, the Administrative Committee shall choose a secretary
who shall keep minutes of the committee’s proceedings and all records and
documents pertaining to the administration of the Plan. The secretary may
execute any certificate or any other written direction on behalf of the
Administrative Committee.
     7.2 Rights and Duties of Administrative Committee.
          The Administrative Committee shall administer the Plan and shall have
all powers necessary to accomplish that purpose, including (but not limited to)
the following:
          (a) To maintain all the necessary records of the administration of the
Plan;
          (b) To maintain records regarding Participants’, Joint Annuitants’,
beneficiaries’ and Surviving Spouses’ benefits hereunder;
          (c) To effect all disbursements approved by the Compensation Committee
pursuant to the Plan;
          (d) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder; and
          (e) To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan.
     7.3 Rights and Duties of Compensation Committee.
          The Compensation Committee shall have the exclusive right to construe
and to interpret the Plan, to decide all questions of eligibility for benefits
and to determine the amount of such benefits, and its decisions on such matters
shall be final and conclusive on all parties. The Compensation Committee may
establish rules for the regulation of the Plan as are not inconsistent with the
terms hereof.

25



--------------------------------------------------------------------------------



 



     7.4 Compensation, Indemnity and Liability.
          The Compensation Committee, the Administrative Committee and their
members shall serve as such without bond and without compensation for services
hereunder. All expenses of the Compensation Committee and the Administrative
Committee shall be paid by the Company. No member of either committee shall be
liable for any act or omission of any other member of the committee, nor for any
act or omission on his own part, excepting his own willful misconduct. The
Company shall indemnify and hold harmless the Compensation Committee, the
Administrative Committee and each member thereof against any and all expenses
and liabilities, including reasonable legal fees and expenses, arising out of
his membership on the committee, excepting only expenses and liabilities arising
out of his own willful misconduct.

26



--------------------------------------------------------------------------------



 



ARTICLE 8
AMENDMENT AND TERMINATION
     8.1 Amendments.
          Subject to Section 3.7(b), the Board or the Compensation Committee may
amend the Plan in whole or in part at any time and from time to time. An
amendment to the Plan may modify its terms in any respect whatsoever; provided,
the Board may not amend the Plan to decrease the level of benefits to which a
Participant, Joint Annuitant or Surviving Spouse would be entitled to receive
under Articles 3 and 4, if the Participant terminated employment with the
Company and all Affiliates on the later of (i) the date such amendment is
adopted, or (ii) the date such amendment is effective.
     8.2 Termination of Plan.
          (a) Freezing. Subject to Section 3.7(b), the Company, through action
of the Board, reserves the right to discontinue and freeze the Plan at any time,
for any reason. Any action to freeze the Plan shall be taken by the Board in the
form of a written Plan amendment executed by a duly authorized officer of the
Company.
          (b) Termination. Subject to Section 3.7(b), the Company, through
action of the Board, reserves the right to terminate the Plan and fully
distribute all accrued benefits at any time, for any reason; provided, the
distribution of benefits shall be subject to the restrictions provided under
Code Section 409A (including, to the extent required by Code Section 409A, the
6-month delay that applies to distributions to Key Employees following
Separation from Service). Any action to terminate the Plan shall be taken by the
Board in the form of a written Plan amendment executed by a duly authorized
officer of the Company. If the Plan is terminated, such termination shall not
have the effect of decreasing the level of benefits which a Participant, Joint
Annuitant or Surviving Spouse would be entitled to receive under Articles 3 and
4, if the Participant terminated employment with the Company and all Affiliates
on the later of (i) the date the resolution to terminate the Plan is adopted, or
(ii) the date the termination is effective. Such termination shall be binding on
all Participants, Joint Annuitants and Surviving Spouses.

27



--------------------------------------------------------------------------------



 



ARTICLE 9
MISCELLANEOUS
     9.1 Taxation.
          It is the intention of the Company and Affiliates that the benefits
payable hereunder shall not be deductible by the Company or Affiliates nor
taxable for federal income tax purposes to Participants, Joint Annuitants,
beneficiaries or Surviving Spouses until such benefits are paid by the Company
or Affiliates to such Participants, Joint Annuitants, beneficiaries or Surviving
Spouses. When such benefits are so paid, it is the intention of the Company and
Affiliates that they shall be deductible by the Company and Affiliates under
Code Section 162. Without limiting the foregoing, it is intended that the Plan
meet the requirements of Code Section 409A, and the Administrative Committee
shall use its reasonable best efforts to interpret and administer the Plan in
accordance with such requirements.
     9.2 No Employment Contract.
          Nothing herein contained is intended to be nor shall be construed as
constituting a contract arrangement between the Company or any Affiliate and any
Participant to the effect that the Participant will be employed or engaged as a
consultant by the Company or any Affiliate for any specific period of time.
     9.3 Headings.
          The headings of the various articles and sections in the Plan are
solely for convenience and shall not be relied upon in construing any provisions
hereof. Any reference to a section shall refer to a section of the Plan unless
specified otherwise.
     9.4 Gender and Number.
          Use of any gender in the Plan will be deemed to include all genders
when appropriate, and use of the singular number will be deemed to include the
plural when appropriate, and vice versa in each instance.
     9.5 Successors.
          The Company and the Affiliates shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company and/or the
Affiliates to expressly assume their obligations hereunder in the same manner
and to the same extent that the Company and the Affiliates would be required to
perform if no such succession had taken place.
     9.6 Legal Expenses.
          The Company shall pay or reimburse a Participant for all fees and
disbursements of counsel, if any, incurred by the Participant during the
Participant’s lifetime in seeking to obtain or

28



--------------------------------------------------------------------------------



 



enforce any right or benefit provided by the Plan. The amount of such expenses
eligible for payment or reimbursement during any calendar year shall not affect
the expenses eligible for reimbursement or payment in any other calendar year.
The right to reimbursement or payment under this Section is not subject to
liquidation or exchange for another benefit. All reimbursements made under this
Section shall be paid on or before the last day of the calendar year following
the calendar year in which the expense was incurred, and if the Participant does
not submit an expense for reimbursement, along with such documentation as the
Administrative Committee may require, in a timely enough manner to permit
payment by such deadline, such expense shall not be reimbursed.
     9.7 Assignment of Benefits.
          The right of a Participant, Joint Annuitant or Surviving Spouse to
receive payments under the Plan shall not be anticipated, alienated, sold,
assigned, transferred, pledged, encumbered, attached or garnished by creditors
of such Participant, Joint Annuitant or Surviving Spouse, except by will or by
the laws of descent and distribution and then only to the extent permitted under
the terms of the Plan. Notwithstanding the foregoing, upon receipt of a valid
domestic relations order (determined in accordance with the rules applicable to
a tax-qualified retirement plan under Code Section 401(a)) requiring the
distribution of all or a portion of a Participant’s vested benefit to an
alternate payee, the Administrative Committee shall cause the Company to pay a
distribution to such alternate payee.
     9.8 Legally Incompetent.
          The Administrative Committee, in its sole discretion, may direct that
payment be made to an incompetent or disabled person, whether because of
minority or mental or physical disability, to the guardian of such person or to
the person having custody of such person, without further liability either on
the part of the Company or the Affiliates for the amount of such payment to the
person on whose account such payment is made.
     9.9 Governing Law.
          The Plan shall be construed, administered and governed in all respects
in accordance with applicable federal law and, to the extent not preempted by
federal law, in accordance with the laws of the State of Georgia. If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its
duly authorized officer on the 19th day of December, 2008.

             
 
      Aflac Incorporated    
 
           
 
  By:   /s/ Daniel P. Amos
 
Daniel P. Amos    
 
      Chairman and Chief Executive Officer    
 
           
 
  Attest:   /s/ Joey M. Loudermilk    
 
           
 
      Joey M. Loudermilk    
 
      Corporate Secretary    

30